Citation Nr: 1548409	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

These claims were remanded by the Board in April 2015 in order to provide the Veteran a videoconference hearing.  This hearing occurred in August 2015; a transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the Veteran's videoconference hearing, he stated that he underwent audiological testing in 1973 as part of his obtaining employment with Ford.  He stated that this test showed that he had hearing difficulty and that as a result, he had to wear hearing protection.  To date, no effort has been made to attempt to obtain this audio evaluation.  This should be accomplished upon remand.  

Furthermore, the Veteran's wife testified that he experienced hearing difficulty for the duration of their marriage, which spanned 45 years at that point.  This information was not available to the VA examiner who provided a negative opinion in December 2009.  As such, the claims file should be sent back to him for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him for information concerning his 1973 audiological evaluation for his employment with Ford.  After obtaining any necessary authorization from the Veteran (i.e. a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request these records, and any other identified records pertaining to the issue on appeal.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2. Then, send the claims file back to the December 2009 VA examiner for an addendum opinion.  The claims file, including a copy of this Remand, should be made available for review.  The examiner is asked to consider all of the evidence, including: 

* the Veteran's lay assertions of experiencing hearing difficulty and ringing immediately after firing heavy artillery on active duty;
* his wife's claim that he has had hearing problems for the duration of their 45 year marriage; and 
* any other additional records obtained on remand, including possibly the 1973 audio evaluation.  

The examiner is then asked to opine whether it is at least likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities are related to his active duty service.  

A complete explanation should be given for all opinions and conclusions expressed.

3. The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




